UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6661


WARREN CHASE,

                Plaintiff - Appellant,

          v.

WARDEN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-02566-CCB)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Warren Chase, Appellant Pro Se.    Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren        Chase    seeks       to    appeal    the    district        court’s

order concerning his supplement to the complaint and his motion

for a preliminary injunction.                  Insofar as Chase claims that the

court erred by not allowing him to amend his complaint, we are

without jurisdiction.             This court may exercise jurisdiction only

over   final     orders,      28        U.S.C.       § 1291    (2006),          and   certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                    That part of the court’s order

directing   the      Defendants         to    respond    only    to    the       allegations

relevant    to      the    period       of    time     discussed      in    the       original

complaint      is     neither       a        final     order    nor        an     appealable

interlocutory or collateral order.                     Accordingly, we dismiss in

part the appeal for lack of jurisdiction.

            With regard to Chase’s appeal from that part of the

order denying his request for emergency injunctive relief, we

have reviewed the record and affirm in part for the reasons

stated by the district court.                  See Chase v. Warden, No. 1:08-cv-

02566-CCB (D. Md. filed Feb. 18, 2010, entered Feb. 19, 2010).

            Accordingly, we affirm in part and dismiss in part.

We   dispense    with      oral     argument         because   the    facts       and   legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                                3